Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections

Claim 12 objected to because of the following informalities: 
Claim 12 stated to depends on claim 12.
Appropriate correction is required.
For the sake of expedite prosecution the examiner interprets this as “12. The method of claim 11”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ting (PG Pub 2009/0111329 A1) in view of Shinar (PG Pub 2015/0197062 A1).
Consider Claim 1, Ting teaches the process of joining (coupling) an assembled printed circuit board (PCB) (5) with the bottom face (22) of the insulating/dielectric housing (2) (as surface complementary dielectric mask SCDM, or as reflow compression mask RCM) (figure 3, [0017]–[0018]). Ting teaches dialectic mask to have apical surface and basal surface (figure 3).

    PNG
    media_image1.png
    852
    748
    media_image1.png
    Greyscale


Ting teachers prior to reflow process (using under high temperature) coupling the printed circuit board with the dielectric/insulator mask [0018], resulting in mitigating the wrapping of the PCB with the dialectic mask (figure 4).
Ting does not teach the process of computerizing the above process, including having plurality of files relating to the process of assembling/coupling, using the files to fabricate that dielectric mask.
However, Shinar is in the process of forming a printed circuit board having electronic components and non-electronic components (dielectric mask) (abstract), teaches the process of 3D printing various components (abstract), using files stored in storage unit (118) [0088], where the fabrication instruction are received from files such as CAD file (Computer Aided Design) [0089]-[0090], having various graphics (library of files) [0127], where materials used to form 3D printed layers include dielectric materials such as insulator materials [0126]as dielectric mask, where the 3D printing process is performed in a layer-by-layer build-up using programs such as CAD file [0127], where the electronic components and non-electronic components are assemble and solder together [0123].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ting with Shinar to use computerized mask printing using files, such as CAD file, to provide higher resolution of the printed mask/object at the micrometer level [0098].
Consider Claim 2, the combined Ting (with Shinar) teaches the process having plurality of files relating to the assembly of PCB (such as CAD files) where (a) an image is captured using automated optical inspection (AOI) module during the process of building the 3D printed object, which this image is being compared and determined the dimension  such as the outline of the assembled PCB (Shinar, [0033]). The combined Ting (with Shinar) teaches the fabrication based on the captured image the process of 3D printing the desired device (Shinar, [[0033]-[0034]), device such as SMT (Shinar, [0037], [0043]), having the apical surface and basal surface (Ting, figure 3).
Consider Claim 3, the combined Ting (with Shinar) teaches the plurality of files relating to the assembly of PCB (such as CAD files), where the device is solder printed with insulating material using 3D printing process (having three dimensional futures) one layer/region at time (Shinar, [0038]-[ 0039]), where the device includes vias formed by Gerber file, had been instruction /file for skipping for the form and non-drilling holes/vias (Shinar, [0163]-[0164]), as an alignment file.
Consider Claim 4, the combined Ting (with Shinar) teaches the alignment file include spatial instruction for the arrangement/placement of the non-plated drill holes (vias) (Shinar, [0163]-[0164]).
Consider Claim 5, the combined Ting (with Shinar) teaches when coupling/assembling the dielectric mask (SCDM or RCM) to the PCB, the SMT (such as circuit having first terminals arrays) (41) is encapsulated/covered (Ting, Figure 4).
Consider Claim 6, the combined Ting (with Shinar) teaches the process of fabricating the dielectric mask (SCDM or RCM) to includes: 
step (a) inkjet printer/printing system (Shinar, [0252]), where the printing system have;
first and second print heads (Shinar, [0005], [0142),
where the print heads are moved along the X axis and/or Y axis (Shinar, [0142]), where it would be obvious to move using conveyer to convey the from a first position to a second position, for printing each layer, where the substrate/base (113) having a surface which the printing materials are used to fabricate the 3D structure (Shinar, [0084]),
and computer having; CPU, non-transitory storage medium (memory unit), communication units, operating system, and software modules (Shinar, [0299]-[0300]), where the communication units connect the hardware (such as print heads) to the computer having CPU memory units and more, and operation systems induces executable set of instruction to operate the 3D printer (Shinar, [0299]), executed to;
receive the file (input) related to the PCB part, files such as CAD files (Shinar, [0089]),
execute the instruction for fabricating the desired scheme using processer (Shinar, [0091], Figures 1a-1f),
metafile having the scheme of the printing order (Shinar, [0091], Figures 1a-1f),
step (b) where the inkjet printing system having inkjet stream of materials (Shinar, [0252]), materials such as dielectric materials (Shinar, [0106]); 
step (c) using desired graphic CAD file (CAM) from library of files, library of file having various portions of the desired graphic/pattern (Shinar, [0127]), to 3D print by building-up bottom layer (layer 1) (Shiner, [0131]),
step (d) using 3D printer having printhead (Shinar, [0131]) into desired pattern such as having vias (Shinar, [0132]),
step (e) curing the dielectric ink using UV irradiation (Shinar, [0147]),
step (f) forming the later layers using building up 3d printing with CAD/Gerber files (Shinar, [0127]) after building layer 1 (Shinar, [0130]-[0131]),
step (g) repeating steps (a) to (f) to finish the 3D printing building-up from bottom layer to top/last layer with a desired thickness (Shinar, [0130]) having vias (Shinar, [0133]), and having an encapsulating/protective materials (Shinar, [0151]),
step (h) although Shinar does not teach the substrate/base (113) is removed and separate the printed component from the base (113), it would be obvious for skilled person to remove the substrate at the end of the printing process, to couple the two components forming the final product.
Consider Claim 7, the combined Ting (with Shinar) teaches further step (a) where following the above executable instructions (of Shinar) to form dielectric mask (of Ting)  having a desired pattern configured to, upon curing, to have voids (51) (of Ting) to accommodate the printed solder paste (of Shinar), and step (b) were using the alignment file (for the formation of voids) where upon curing generate a pattern of the dielectric mask having protrusion (221) configured to engage with the voids/non-plated drill holes (51), seen in figure 4 (of Ting).

    PNG
    media_image2.png
    566
    614
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    471
    636
    media_image3.png
    Greyscale


Consider Claim 8, the combined Ting (with Shinar) teaches whereupon curing the printed pattern of the dielectric mask and the final printing order configured to accommodate having have apical surface and basal surface for the PCB (Ting, figures 2-3).

    PNG
    media_image4.png
    413
    509
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    852
    748
    media_image1.png
    Greyscale


Consider Claim 9, the combined Ting (with Shinar) teaches dielectric materials to include polyethene (Shinar, [0139]). 
Consider Claim 17, the combined Ting (with Shinar) teaches having elastic housing (13), where is use of also couple after the dielectric mask with the PCB (Ting, Figure 1-2). 
Although, the Ting does not teach the timing of reflowing process (fusing with high temperature) between the dielectric mask to the PCB as before or after the coupling with the elastic housing (13), however, it would be obvious for skilled person in the art to test and process either steps (before or after) to commence the reflow process (fusing), using known engineering principles and routine experimentation, and having the commencing of the reflow process performed after the coupling with the elastic house (13), with reasonable expectation of success.
Consider Claim 18, Ting teaches the process of joining (coupling) an assembled printed circuit board (PCB) (5) with the bottom face (22) of the insulating/dielectric housing (2) (as surface complementary dielectric mask SCDM, or as reflow compression mask RCM) (figure 3, [0017]–[0018]). Ting teaches dialectic mask to have apical surface and basal surface (figure 3).

    PNG
    media_image1.png
    852
    748
    media_image1.png
    Greyscale

Ting teachers prior to reflow process (using under high temperature) coupling the printed circuit board with the dielectric/insulator mask [0018], resulting in mitigating the wrapping of the PCB with the dialectic mask (figure 4).
Ting does not teach the process of computerizing the above process, including having plurality of files relating to the process of assembling/coupling, using the files to fabricate that dielectric mask.
However, Shinar is in the process of forming a printed circuit board having electronic components and non-electronic components (dielectric mask) (abstract), teaches the process of 3D printing various components (abstract), using files stored in storage unit (118) [0088], where the fabrication instruction are received from files such as CAD file [0089]-[0090], having various graphics (library of files) [0127], where materials used to form 3D printed layers include dielectric materials such as insulator materials [0126]as dielectric mask, where the 3D printing process is performed in a layer-by-layer build-up using programs such as CAD file [0127], where the electronic components and non-electronic components are assemble and solder together [0123].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ting with Shinar to use computerized mask printing using files, such as CAD file, to provide higher resolution of the printed mask/object at the micrometer level [0098].
The combined Ting (with Shinar) teaches the process of fabricating the dielectric mask (SCDM or RCM) to includes: 
step (a) inkjet printer/printing system (Shinar, [0252]), where the printing system have;
first and second print heads (Shinar, [0005], [0142),
where the print heads are moved along the X axis and/or Y axis (Shinar, [0142]), where it would be obvious to move using conveyer to convey the from a first position to a second position, for printing each layer, where the substrate/base (113) having a surface which the printing materials are used to fabricate the 3D structure (Shinar, [0084]),
and computer having; CPU, non-transitory storage medium (memory unit), communication units, operating system, and software modules (Shinar, [0299]-[0300]), where the communication units connect the hardware (such as print heads) to the computer having CPU memory units and more, and operation systems induces executable set of instruction to operate the 3D printer (Shinar, [0299]), executed to;
receive the file (input) related to the PCB part, files such as CAD files (Shinar, [0089]),
execute the instruction for fabricating the desired scheme using processer (Shinar, [0091], Figures 1a-1f),
metafile having the scheme of the printing order (Shinar, [0091], Figures 1a-1f),
step (b) where the inkjet printing system having inkjet stream of materials (Shinar, [0252]), materials such as dielectric materials (Shinar, [0106]); 
step (c) using desired graphic CAD file (CAM) from library of files, library of file having various portions of the desired graphic/pattern (Shinar, [0127]), to 3D print by building-up bottom layer (layer 1) (Shiner, [0131]),
step (d) using 3D printer having printhead (Shinar, [0131]) into desired pattern such as having vias (Shinar, [0132]),
step (e) curing the dielectric ink using UV irradiation (Shinar, [0147]),
step (f) forming the later layers using building up 3d printing with CAD/Gerber files (Shinar, [0127]) after building layer 1 (Shinar, [0130]-[0131]),
step (g) repeating steps (a) to (f) to finish the 3D printing building-up from bottom layer to top/last layer with a desired thickness (Shinar, [0130]) having vias (Shinar, [0133]), and having an encapsulating/protective materials (Shinar, [0151]),
step (h) although Shinar does not teach the substrate/base (113) is removed and separate the printed component from the base (113), it would be obvious for skilled person to remove the substrate at the end of the printing process, to couple the two components forming the final product.
Consider Claims 19-20, the combined Ting (with Shinar) teaches having plurality of terminals including first terminal array (41) (first conductive trace) as a first SMT and second terminal array (42) (second conductive trace) as second SMT having its own complementary surface, for example apical surface, when coupled to the PCB (Ting, [0014], Figures 2-3).

    PNG
    media_image4.png
    413
    509
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    852
    748
    media_image1.png
    Greyscale


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ting (PG Pub 2009/0111329 A1) in view of Shinar (PG Pub 2015/0197062 A1) and in further view of Dikovsky (PG Pub 2017/0173865 A1).
Consider Claim 10, the combined Ting (with Shinar) teaches dielectric materials to include polyethene (Shinar, [0139]).  
The combined Ting (with Shinar) does not teach the dielectric materials to include polyethylene glycol diacrylate.
However, Dikovsky is in the prior art of forming3D printing objects from multi-functional materials (dielectric material) [002], using inkjet printing system [0075], teaches the use of polyethene materials such as polyethylene glycol diacrylate [0206].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ting (with Shinar) with Dikovsky to use replace polyethene with polyethylene glycol diacrylate, with reasonable expectation of success.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ting (PG Pub 2009/0111329 A1) in view of Shinar (PG Pub 2015/0197062 A1), and in further view of Tso (PG Pub 2017/0280565 A1).
Consider Claim 11, the combined Ting (with Shinar) teaches having STM (Shinar, [0037]) the process of reflow soldering (Shinar, [0157]).
The combined Ting (with Shinar) does not teach the SMT is mounted using reflow process.
However, Tso is in the prior art of SMT for PCB (abstract) having plurality of SMT [0024], teaches mounting of SMT to PCB and the process of solder reflow [0052].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ting (with Shinar) with Tso to mount plurality of SMT to PCB using solder reflow process, to connect various connection with solder paste [0052].
Consider Claim 12, the combined Ting (with Shinar and Tso) teaches SMT is Ball Grid array package (Shinar, [0164]).
Consider Claim 13, the combined Ting (with Shinar and Tso) teaches having plurality of SMT mounted/coupled to PCB (Tso, [0052]), and where PCB having apical surface (as first dielectric mask) and basal surfaces made from dielectric materials as (second dielectric mask) (22) (Ting, Figure 3).
Consider Claim 14, the combined Ting (with Shinar and Tso) teaches the PCB is sandwiched between apical surface mask and basal surfaces mask (Ting, Fig. 3).

    PNG
    media_image5.png
    566
    614
    media_image5.png
    Greyscale

Consider Claim 15, the combined Ting (with Shinar and Tso) teaches the use of first array conductive terminals (41) (as conductive traces) and second array conductive terminals (42) (as SMT) (Shinar, Figure 2), where this would be operable as second PCB, with reasonable expectation of success.
Consider Claim 16, the combined Ting (with Shinar and Tso) teaches electrically connect the PCB parts (Ting, [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718